George Bose Smith, J., (dissenting). A new trial is being ordered because the court refused to give this instruction: “Justifiable homicide is the killing of a human being in necessary self-defense, or in defense of habitation, person or property, against one who manifestly intends or endeavors by violence or surprise, to commit a known felony.” Jordon was entitled to an instruction submitting the defense of justifiable homicide, but I do not think the one he asked for was proper in this particular case. The requested instruction stopped short after telling the jury in general terms that the killing of a person in necessary self-defense is justifiable. It did not tell the jury, as I think it should have, that if the killing of Hill would have been justifiable then the killing of Scott in the course of an attempt to exercise the right of self-defense against Hill would also have been justifiable. Nor was that point of law explained to' the jury in any o|ther instruction. It is such a difficult point that I cannot believe the jury, upon being told that Jordon had a right of self-defense against Hill, would have inferred that the right might also be carried over to justify the accidental killing of Scott. Thus the requested instruction was an abstract one and was, in my judgment, properly refused.